Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 1 of 15




          Exhibit 8
                                   Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 2 of 15


                                            Exhibit 20 - U.S. Patent No. 10,018,371 (“’371 Patent”)

Accused Instrumentality: Nest’s smart thermostats (e.g., Nest Learning Thermostat), and all versions and variations thereof since the issuance of the
asserted patent.

              Issued Claim(s)                                                         Public Documentation
 1[pre]. A method for detecting manual         Accused Instrumentality performs a method for detecting manual changes to one or more
 changes to one or more setpoints for a        setpoints for a thermostatic controller.
 thermostatic controller comprising:




 1[a] providing a thermostatic controller      Accused Instrumentality performs providing a thermostatic controller operatively connected to a
 operatively connected to a heating            heating ventilation and air conditioning system, the one or more setpoints of the heating
 ventilation and air conditioning system,      ventilation and air conditioning system being manually changeable.
 the one or more setpoints of the heating
 ventilation and air conditioning system
 being manually changeable;




                                                                                                                             Page 1 of 14
                                  Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 3 of 15




                                              https://support.google.com/googlenest/answer/9247510?hl=en

1[b] calculating with at least one            Accused Instrumentality performs calculating with at least one computer, scheduled
computer, scheduled programming of the        programming of the thermostatic controller for one or more times to control the heating
thermostatic controller for one or more       ventilation and air conditioning system, the scheduled programming comprising at least a first
times to control the heating ventilation      automated setpoint at a first time.
and air conditioning system, the
scheduled programming comprising at
least a first automated setpoint at a first
time;




                                                                                                                             Page 2 of 14
Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 4 of 15




        https://support.google.com/googlenest/answer/9247510?hl=en


                                                                     Page 3 of 14
                                   Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 5 of 15


1[c] recording, with the thermostatic         Accused Instrumentality performs recording, with the thermostatic controller, actual setpoints of
controller, actual setpoints of the heating   the heating ventilation and air condition system.
ventilation and air condition system;




                                              https://support.google.com/googlenest/answer/9247510?hl=en

1[d] communicating the actual setpoints       Accused Instrumentality performs communicating the actual setpoints from the one or more
from the one or more thermostatic             thermostatic controllers to the at least one computer.
controllers to the at least one computer;




                                                                                                                             Page 4 of 14
                                 Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 6 of 15




                                          https://support.google.com/googlenest/answer/9247510?hl=en

1[e] generating with the at least one     Accused Instrumentality performs generating with the at least one computer, a difference value
computer, a difference value based on     based on comparing at least one of the actual setpoints at the first time for the thermostatic
comparing at least one of the actual      controller to the first automated setpoint for the thermostatic controller.
setpoints at the first time for the
thermostatic controller to the first
automated setpoint for the thermostatic
controller;




                                                                                                                        Page 5 of 14
Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 7 of 15




        https://support.google.com/googlenest/answer/9247510?hl=en


                                                                     Page 6 of 14
                                  Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 8 of 15


1[f] detecting a manual change to the first Accused Instrumentality performs detecting a manual change to the first automated setpoint by
automated setpoint by determining           determining whether the at least one of the actual setpoints and the first automated setpoint are
whether the at least one of the actual      the same or different based on the difference value.
setpoints and the first automated setpoint
are the same or different based on the
difference value; and




                                                                                                                            Page 7 of 14
Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 9 of 15




        https://support.google.com/googlenest/answer/9247510?hl=en


                                                                     Page 8 of 14
                               Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 10 of 15


1[g] logging the manual change to a    Accused Instrumentality performs logging the manual change to a database.
database.




                                                                                                                   Page 9 of 14
                                  Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 11 of 15


                                              https://support.google.com/googlenest/answer/9247510?hl=en

9[pre]. A method for incorporating            Accused Instrumentality performs a method for incorporating manual changes to one or more
manual changes to one or more setpoints       setpoints for a thermostatic controller.
for a thermostatic controller, the method
comprising:                                   See claim 1[pre].
9[a] providing a thermostatic controller      Accused Instrumentality performs providing a thermostatic controller operatively connected to a
operatively connected to a heating            heating ventilation and air conditioning system, the one or more setpoints of the heating
ventilation and air conditioning system,      ventilation and air conditioning system being manually changeable.
the one or more setpoints of the heating
ventilation and air conditioning system       See claim 1[a].
being manually changeable;
9[b] calculating scheduled programming        Accused Instrumentality performs calculating scheduled programming of automated setpoints in
of automated setpoints in the thermostatic    the thermostatic controller based on the scheduled programming comprising at least a first
controller based on the scheduled             automated setpoint at a first time and a second automated setpoint at a second time to control the
programming comprising at least a first       heating ventilation and air conditioning system.
automated setpoint at a first time and a
second automated setpoint at a second         See claim 1[b].
time to control the heating ventilation
and air conditioning system;
9[c] recording, with the thermostatic         Accused Instrumentality performs recording, with the thermostatic controller, actual setpoints of
controller, actual setpoints of the heating   the heating ventilation and air condition system.
ventilation and air condition system;
                                              See claim 1[c].
9[d] communicating the actual setpoints       Accused Instrumentality performs communicating the actual setpoints from the thermostatic
from the thermostatic controller to the at    controller to the at least one computer.
least one computer;
                                              See claim 1[d].
9[e] comparing at least one of the actual     Accused Instrumentality performs comparing at least one of the actual setpoints at the first time
setpoints at the first time for the           for the thermostatic controller to the first automated setpoint for the thermostatic controller.
thermostatic controller to the first
automated setpoint for the thermostatic       See claim 1[e].
controller;



                                                                                                                              Page 10 of 14
                                 Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 12 of 15


9[f] detecting a manual change to the first   Accused Instrumentality performs detecting a manual change to the first automated setpoint by
automated setpoint by determining             determining whether the at least one of the actual setpoints and the first automated setpoint are
whether the at least one of the actual        the same or different.
setpoints and the first automated setpoint
are the same or different; and                See claim 1[f].
9[g] changing the operation of the            Accused Instrumentality performs changing the operation of the heating ventilation and air
heating ventilation and air conditioning      conditioning system by changing the second automated setpoint at the second time based on at
system by changing the second                 least one rule for the interpretation of the manual change.
automated setpoint at the second time
based on at least one rule for the
interpretation of the manual change.




                                                                                                                              Page 11 of 14
Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 13 of 15




        https://support.google.com/googlenest/answer/9247510?hl=en


                                                                     Page 12 of 14
                                 Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 14 of 15


                                           See also claim 1[g].
17[pre]. An apparatus for detecting        Accused Instrumentality includes an apparatus for detecting manual changes to one or more
manual changes to one or more              automated setpoints for a thermostatic controller.
automated setpoints for a thermostatic
controller, the apparatus comprising:      See claim 1[pre].
17[a] a programmable communicating         Accused Instrumentality includes a programmable communicating thermostat operatively
thermostat operatively connected to a      connected to a heating ventilation and air conditioning system, the one or more automated
heating ventilation and air conditioning   setpoints of the heating ventilation and air conditioning system being manually changeable.
system, the one or more automated
setpoints of the heating ventilation and   See claim 1[a].
air conditioning system being manually
changeable;
17[b] at least an electronic storage       Accused Instrumentality includes at least an electronic storage medium comprising stored data
medium comprising stored data of a         of a plurality of internal temperature measurements taken within a structure.
plurality of internal temperature
measurements taken within a structure;




17[c] computer hardware configured to      Accused Instrumentality includes computer hardware configured to communicate with the
communicate with the electronic storage    electronic storage medium and with the programmable communicating thermostat.



                                                                                                                         Page 13 of 14
                                 Case 1:19-cv-12322-DJC Document 1-8 Filed 11/12/19 Page 15 of 15


medium and with the programmable             See claim 1[d].
communicating thermostat;
17[d] wherein the programmable               Accused Instrumentality includes the programmable communicating thermostat recording actual
communicating thermostat records actual      setpoints of the heating ventilation and air condition system; wherein the computer hardware is
setpoints of the heating ventilation and     further configured to store in the electronic storage medium, the one or more automated
air condition system; wherein the            setpoints associated with scheduled programming of the programmable communicating
computer hardware is further configured      thermostat.
to store in the electronic storage medium,
the one or more automated setpoints          See claim 1[b] & 1[c].
associated with scheduled programming
of the programmable communicating
thermostat;
17[e] wherein the computer hardware is       Accused Instrumentality includes the computer hardware that is further configured to obtain the
further configured to obtain the actual      actual setpoints from the programmable communicating thermostat and store the actual setpoints
setpoints from the programmable              in the electronic storage medium.
communicating thermostat and store the
actual setpoints in the electronic storage   See claim 1[c].
medium;
17[f] wherein the computer hardware is       Accused Instrumentality includes the computer hardware that is further configured to compare
further configured to compare the one or     the one or more automated setpoints associated with the scheduled programming with at least
more automated setpoints associated with     one of the actual setpoints.
the scheduled programming with at least
one of the actual setpoints; and             See claim 1[e].
17[g] wherein the computer hardware is       Accused Instrumentality includes the computer hardware that is further configured to detect a
further configured to detect a manual        manual change to the one or more automated setpoints by determining whether the at least one
change to the one or more automated          of the actual setpoints and the one or more automated setpoints are the same or different based
setpoints by determining whether the at      on the difference value.
least one of the actual setpoints and the
one or more automated setpoints are the      See claim 1[f].
same or different based on the difference
value.




                                                                                                                            Page 14 of 14
